Citation Nr: 0116940	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-24 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether a rating decision in October 1983, which assigned an 
effective date of June 20, 1983, for an evaluation of 70 
percent for a right upper extremity disability, involved 
clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to May 
1953.  He was awarded the Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 2000 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the rating decision of July 2000 
adjudicated the issue of whether a rating decision in October 
1983 involved clear and unmistakable error.  However, in 
written argument filed with the Board in March 2001, the 
veteran's representative alleged that a rating decision in 
September 1953, which assigned an evaluation of 50 percent 
for a right upper extremity disability, involved clear and 
unmistakable error by not granting a higher evaluation at 
that time.  The claim that the rating decision of September 
1953 involved clear and unmistakable error is referred to the 
RO for appropriate action. 


FINDINGS OF FACT

A rating decision in October 1983 correctly applied the law 
and regulations concerning effective dates and did not 
involve error.


CONCLUSION OF LAW

A rating decision in October 1983, which assigned an 
effective date of June 20, 1983, for an evaluation of 70 
percent for a right upper extremity evaluation, did not 
involve clear and unmistakable error.  38 U.S.C.A. § 5110; 
38 C.F.R. §§  3.105(a), 3.400(o) (1983).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In analyzing whether a rating decision is fatally flawed, it 
is important to keep in mind the meaning of clear and 
unmistakable error (CUE).  The applicable regulation provides 
that previous determinations which were final and binding 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet.App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet.App. 310, 313-
14 (1992) (en banc).  

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 
Vet.App. 40, 43-4 (1993), citing Russell v. Principi, 3 
Vet.App. at 313 (1992) (en banc) (emphasis in the original).

In the instant case, a rating decision in September 1953 
granted service connection for a right upper extremity 
disability, residual of a shrapnel wound, and assigned a 
disability evaluation of 50 percent.  

The veteran filed a claim of entitlement to an evaluation in 
excess of 50 percent for his right upper extremity disorder 
on June 20, 1953.  When the veteran filed his increased 
rating claim, there had been no medical evidence concerning 
his right upper extremity added to the record since the 
rating decision of September 1953.  A VA neurological 
examination in August 1983 resulted in finding that the 
veteran's right wrist was totally immobilized, all fingers of 
the right hand were in severe contraction, and there was 
total sensory loss in the ulnar and median nerve dermatome 
distributions.  The diagnosis was complete paralysis of the 
median and radial nerves, right, due to fragment wounds, 
chronic, severe.  A rating decision in October 1983 assigned 
an evaluation of 70 percent for the veteran's right upper 
extremity disability, under Diagnostic Codes 5125, 5307, and 
8512 of VA's schedule for rating disabilities, based on 
effective loss of use of the right hand and forearm.

The veteran and his representative have requested an earlier 
effective date for the assignment of an evaluation of 70 
percent for his right upper extremity disability and have 
stated that he has had effective loss of use of his right 
hand and forearm for many years.  The issue before the Board 
is whether the rating decision of October 1983 involved CUE 
in the assignment of an effective date of June 20, 1983, 
rather than an earlier date.

In October 1983, as now, the applicable statute and 
regulations provided that, except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (1983).  
The effective date of an increase in disability compensation 
shall be the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
a claim was received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2).

In the veteran's case, the date of claim for increase was 
June 20, 1983, and there was no evidence of record showing 
that during the year prior to June 20, 1983, the veteran had 
developed loss of use of the right hand and forearm.  
Therefore, assignment of the effective date for the increased 
evaluation of 70 percent for a right upper extremity 
disability of June 20, 1983, was correct and was clearly not 
in error.  The Board concludes that there is no basis on 
which to find that the rating decision of October 1983 
involved CUE.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).
  
ORDER

A rating decision in October 1983 not having involved clear 
and unmistakable error, the appeal is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

